 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
 2      Including Professional Corporations
     EDWARD D. VOGEL, Cal. Bar No. 110081
 3   J. BARRETT MARUM, Cal. Bar No. 228628
     501 West Broadway, 19th Floor
 4   San Diego, California 92101-3598
     Telephone:     619.338.6500
 5   Facsimile:     619.234.3815

 6 Attorneys for Defendants
   WELLS FARGO BANK, N.A., TIMOTHY
 7 SLOAN, ANTHONY BENNUM, EVELIA
   GARCIA
 8
 9
                                      UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
12
     PATRICIA E. FLYNN,                                Case No. 2:19-cv-00116-WBS-KJN
13
                        Plaintiff,                     STIPULATION AND [PROPOSED]
14                                                     ORDER TO 1) TAKE WELLS FARGO
             v.                                        BANK, N.A.’S MOTION TO DISMISS
15                                                     OFF CALENDAR AND 2) TO EXTEND
   WELLS FARGO BANK, N.A.; a corporation;              DEFENDANTS’ DEADLINE TO
16 TIM SLOAN, an individual; ANTHONY                   RESPOND TO PLAINTIFF’S FIRST
   BENNUM, an individual, EVELIA GARCIA,               AMENDED COMPLAINT
17 and individual, and DOES 1-47, inclusive,,
                                                       Current Deadline: April 1, 2019
18                      Defendants.
                                                       Stipulated Deadline: April 8, 2019
19
                                                       Action Filed: November 14, 2018
20
                                                       Removed: January 17, 2019
21
22
23
24
25
26
27
28
                                                     -1-
     SMRH:489951108.1          STIPULATION AND [PROPOSED] ORDER REGARDING MOTION TO DISMISS AND
                                                             EXTENSION OF TIME TO RESPOND TO FAC
 1           TO THE TO COURT, ALL PARTIES, AND ALL ATTORNEYS OF
 2 RECORD:
 3           IT IS HEREBY STIPULATED, by and between the parties, through their attorneys
 4 of record and subject to Court approval to the following:
 5           1.         Plaintiff Patricia E. Flynn (“Plaintiff”) and Defendants Wells Fargo Bank,
 6 N.A. (“Wells Fargo”), Timothy Sloan (“Sloan”), Anthony Bennum (“Bennum”), and
 7 Evelia Garcia (“Garcia”) (collectively “Defendants”), submit this Stipulation to 1) take
 8 Wells Fargo Bank, N.A.’s pending motion to dismiss off calendar and 2) to extend
 9 Defendants’ deadline to respond to Plaintiff’s First Amended Complaint from April 1,
10 2019, to April 8, 2019, pursuant to Rule 6 of the Federal Rules of Civil Procedure and
11 Local Rules 143 and 144.
12           2.         Plaintiff originally filed suit against Wells Fargo in Sacramento County
13 Superior Court on November 14, 2019. On January 17, 2019, Wells Fargo removed the
14 action to this Court. Wells Fargo then filed a Motion to Dismiss Plaintiff’s Complaint on
15 January 24, 2019. A hearing for the Motion to Dismiss was originally set for March 11,
16 2019, but this Court reset the hearing for April 8, 2019, following stipulation by the parties
17 to reschedule the hearing. The parties have subsequently filed a stipulation seeking an
18 order from the Court to reschedule the hearing to June 17, 2019.
19           3.         Plaintiff filed a First Amended Complaint on March 18, 2019, which named
20 Wells Fargo and three Wells Fargo employees as individual defendants. Wells Fargo
21 contends that the addition of at least some of the individual defendants is improper.
22 Nevertheless, the parties believe it is most efficient to take Wells Fargo’s pending motion
23 to dismiss off calendar and to allow the Court to decide the propriety of the addition of the
24 individual defendants in the context of Wells Fargo’s response to the First Amended
25 Complaint. The parties therefore stipulate to take Wells Fargo’s motion to dismiss off
26 calendar, with each side reserving all rights regarding the arguments presented in that
27 motion and regarding the First Amended Complaint.
28
                                                      -2-
     SMRH:489951108.1      STIPULATION AND [PROPOSED] ORDER TO EXTEND DEFENDANTS’ DEADLINE TO
                                                                    RESPOND TO PLAINTIFF’S FAC
 1           4.         The parties also stipulate to extend Defendants’ deadline to respond to
 2 Plaintiff’s First Amended Complaint by one week to April 8, 2019.
 3           5.         The parties have not sought any other extensions in time with regard to the
 4 First Amended Complaint or Defendants’ responsive deadline.
 5           6.         Plaintiff will not be prejudiced by the additional time and has stipulated
 6 herewith.
 7
 8                                        RESPECTFULLY SUBMITTED,
 9 Dated: March 28, 2019
10
11
12                                         By                     /s/ J. Barrett Marum
13                                                              J. BARRETT MARUM
14                                                          Attorneys for Defendants
15                                                    WELLS FARGO BANK, N.A., TIMOTHY
                                                         SLOAN, ANTHONY BENNUM,
16                                                             EVELIA GARCIA
17
     Dated: March _29__, 2019
18
19
20
                                           By                     /s/Erika M. Gaspar
21                                                               JOHN R. GARNER
22                                                                TONYA NYGREN
                                                                 ERIKA M. GASPAR
23
24                                                              Attorneys for Plaintiff
                                                                PATRICIA E. FLYNN
25
26
27
28
                                                      -3-
     SMRH:489951108.1      STIPULATION AND [PROPOSED] ORDER TO EXTEND DEFENDANTS’ DEADLINE TO
                                                                    RESPOND TO PLAINTIFF’S FAC
 1                                           ORDER
 2 Based on the foregoing stipulation,
 3           IT IS HEREBY ORDERED that the Wells Fargo’s pending motion to dismiss set
 4 for April 8, 2019 is taken off calendar and that Defendants’ responsive deadline to
 5 Plaintiff’s First Amended Complaint is reset from April 1, 2019, to April 8, 2019. The
 6 Scheduling Conference is continued to June 24, 2019 at 1:30 p.m. A joint status report
 7 shall be filed no later than June 10, 2019.
 8
 9           IT IS SO ORDERED.
10 Dated: April 1, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -4-
     SMRH:489951108.1   STIPULATION AND [PROPOSED] ORDER TO EXTEND DEFENDANTS’ DEADLINE TO
                                                                 RESPOND TO PLAINTIFF’S FAC
